DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on June 24th, 2022 has been entered. Claims 1-30 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 16-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2020/0245352 A1) in view of Huang et al. (US 20200045555 A1).

Seok et al. disclose systems and methods for coordinated operations of wireless access points with the following features: regarding claim 1, a method for wireless communication performed by a first access point (AP), comprising: identifying one or more other APs to participate with the first AP in a coordinated access point transmission session; obtaining a transmit opportunity (TXOP) for transmitting wireless signals over a frequency bandwidth; allocating, to each AP of the one or more identified APs, a corresponding portion of the frequency bandwidth for downlink (DL) transmissions during the TXOP; selecting a duration of the TXOP for the coordinated access point transmission session based at least in part on an amount or percentage of the first AP's frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session; and outputting, to each AP of the one or more identified APs, information indicative of at least one of the selected TXOP duration or the corresponding portion of the frequency bandwidth allocated to the respective identified AP by the first AP (Fig. 1, a block diagram of an exemplary wireless network performing a coordinated access point transmission, see teachings in [0020, 0052-0057, 0076-0079 & 0081-0083] summarized as “a method for wireless communication performed by a first access point (AP), comprising: identifying one or more other APs to participate with the first AP in a coordinated access point transmission session (i.e. a wireless network 100 comprising of a coordinator AP1 101 that coordinates the wireless transmissions AP2 103 and AP3 104 being recognized as coordinated access points by the coordinator AP1 101), obtaining a transmit opportunity (TXOP) for transmitting wireless signals over a frequency bandwidth (i.e. the coordinator AP1 101 obtains TXOP and can grant the AP2 103 and the AP3 104 under control of the coordinator AP the use of some of the bandwidth granted by the TXOP), allocating, to each AP of the one or more identified APs, a corresponding portion of the frequency bandwidth for downlink (DL) transmissions during the TXOP (i.e. a single TXOP obtained by coordinator AP1 101 can be shared with AP2 103 and AP3 104 by allocating part of the available bandwidth to a coordinated AP), selecting a duration of the TXOP for the coordinated access point transmission session based at least in part on an amount or percentage of the first AP's frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session (i.e. a single TXOP may be obtained by the coordinator AP1 101, can be shared with AP2 103 and AP3 104 for establishing a coordinated access point transmission, the coordinator AP1 101 can grant a portion of bandwidth allocated by the TXOP to the coordinated access point AP2 103 and AP3 104 according to the TXOP duration and the TXOP bandwidth required for transmission session using the portion of the bandwidth), and outputting, to each AP of the one or more identified APs, information indicative of at least one of the selected TXOP duration or the corresponding portion of the frequency bandwidth allocated to the respective identified AP by the first AP (i.e. a single TXOP obtained by the coordinator AP1 101 is outputted and shared with AP2 103 and/or AP3 104  and part of the available bandwidth is allocated to the coordinated APs which uses the remaining bandwidth to serve a wireless STA as the AP1 sends data frames 402 and 401 to STA1 and STA2, and STA1 and STA2 respond with corresponding ACK frames 404 and 403)”).
Seok et al. also disclose the following features: regarding claim 5, wherein outputting the information comprises transmitting, to each AP of the one or more identified APs, a frame indicating at least one of: a width and a location of the corresponding portion of the frequency bandwidth allocated by the first AP to the respective identified AP; a duration of the TXOP associated with the coordinated access point transmission session; or the number of spatial streams to be used by the respective identified AP for DL transmissions during the TXOP (Fig. 5, an exemplary data transmission timing diagram for performing a multi-AP frame exchange sequence in a wireless network for exchanging RTS/CTS frames according to embodiments of the present invention, see teachings in [0020 & 0059] summarized as “the coordinator wireless access point AP1 101 sending a frame 500 with granted bandwidth field 502 and granted TXOP duration field 501, wherein the granted TXOP duration 501 indicates the maximum TXOP duration that can be used by the coordinated AP2, and the granted bandwidth 502 indicates the maximum bandwidth that can be used by the coordinated AP2”); regarding claim 6, wherein the corresponding portions of the frequency bandwidth allocated by the first AP include one or more of resource units, a primary channel, or a secondary channel (Fig. 18, a flow chart of an exemplary sequence for coordinated multi-AP operation, see teachings in [ 0080-0085] summarized as “a primary channel switch is performed by the coordinated AP, when the coordinator AP allocates to the coordinated AP bandwidth that does not cover the coordinated AP's own primary channel, the coordinated AP can request to transfer to a temporary primary channel”).
Seok et al. is short of expressly teaching “identifying one or more other APs to participate with the first AP in a coordinated access point transmission session”.
Seok et al. also do not expressly disclose the following features: regarding claim 2, wherein the identifying comprises: advertising the coordinated access point transmission session; receiving, from each AP of one or more nearby APs, an intent to participate in the coordinated access point transmission session; and identifying the one or more APs participating in the coordinated access point transmission session based on the received responses.
Huang et al. disclose a method for master AP may establish the multi-AP group for coordinated downlink transmission with the following features: regarding claim 1, identifying one or more other APs to participate with the first AP in a coordinated access point transmission session (Fig. 5, illustrates a WLAN in accordance with some embodiments, see teachings in [0099, 0112 & 0151-0152] summarized as “identifying one or more other APs to participate with the first AP in a coordinated access point transmission session (i.e. master AP 502 may establish the multi-AP group 515 may include the master AP 502 and one or more other APs 502, and to establish the multi-AP group 515, the master AP 502 may transmit one or more messages to advertise the multi-AP group 515, exchange signaling with one or more of the other APs 502, wherein the signaling may include at least one message related to one of the other APs 502 joining the multi-AP group 515, and the master AP 502 may establish the multi-AP group 515 to enable usage of AP Trigger Frames (AP TFs) for coordination of resources to be used for downlink transmissions of the APs 502 of the multi-AP group 515, and the master AP 502 may transmit, to the APs 502 of the multi-AP group 515, an AP TF that indicates resources to be used by one or more of the APs 502 of the multi-AP group 515 for the downlink transmissions, and the resources may include one or more of: time resources, frequency resources, and spatial resources, wherein the master AP 520 may transmit the AP TF during a transmission opportunity (TXOP) obtained by the master AP 502, and the resources indicated by the AP TF are to be used, during the TXOP, and a Multi-AP group 1210 (fig. 12) which may need assignment of AP ID to be used in a Trigger frame (layer 2 control frame) to identify the coordinated AP 1214 in a multi-AP group 1210, and the coordinated AP 1214 in a Multi-AP group 1210 needs to advertise Multi-AP group 1210 information to associated STAs 1216 to facilitate Trigger frame operation)”).
Huang et al. also disclose the following features: regarding claim 2, wherein the identifying comprises: advertising the coordinated access point transmission session; receiving, from each AP of one or more nearby APs, an intent to participate in the coordinated access point transmission session; and identifying the one or more APs participating in the coordinated access point transmission session based on the received responses (Fig. 5, illustrates a WLAN in accordance with some embodiments, see teachings in [0099 & 0113] summarized as “master AP 502 may establish the multi-AP group 515 which may include the master AP 502 and one or more other APs 502, and to establish the multi-AP group 515, the master AP 502 may: transmit one or more messages to advertise the multi-AP group 515, exchange signaling with one or more of the other APs 502, wherein the signaling may include at least one message related to one of the other APs 502 joining the multi-AP group 515, wherein the master AP 502 may establish the multi-AP group 515 to enable usage of AP Trigger Frames (AP TFs) for coordination of resources to be used for downlink transmissions of the APs 502 of the multi-AP group 515, and the signaling exchanged to establish the multi-AP group 515 may include one or more of a join request message from one of the other APs 502, a join response message from the master AP 502, , the master AP 502 may encode the join response message to indicate an AP identifier (AP ID) assigned to the AP 502 from which a join request message was received”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seok et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of identifying other APs to participate with the first AP in a coordinated access point transmission session. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 16:
Seok et al. disclose systems and methods for coordinated operations of wireless access points with the following features: regarding claim 16, a first wireless access point (AP) comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations comprising: identifying one or more other APs to participate with the first AP in a coordinated access point transmission session; obtaining a transmit opportunity (TXOP) for transmitting wireless signals over a frequency bandwidth; allocating, to each AP of the one or more identified APs, a corresponding portion of the frequency bandwidth for downlink (DL) transmissions during the TXOP; selecting a duration of the TXOP based at least in part on an amount or percentage of the frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session; and outputting, to each AP of the one or more identified APs, information indicative of at least one of the selected TXOP duration or the corresponding portion of the frequency bandwidth allocated to the respective identified AP by the wireless communication device (Fig. 1, a block diagram of an exemplary wireless network performing a coordinated access point transmission, see teachings in [0020, 0025, 0052-0057, 0076-0079 & 0081-0083] summarized as “a first wireless access point (AP) comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem, is configured to perform operations comprising (i.e. a non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by one or more processors of a device, causes the device to execute a process for coordinating transmissions of a first wireless access point (AP) using a second wireless AP), identifying one or more other APs to participate with the first AP in a coordinated access point transmission session (i.e. a wireless network 100 comprising of a coordinator AP1 101 that coordinates the wireless transmissions AP2 103 and AP3 104 being recognized as coordinated access points by the coordinator AP1 101), obtaining a transmit opportunity (TXOP) for transmitting wireless signals over a frequency bandwidth (i.e. the coordinator AP1 101 obtains TXOP and can grant the AP2 103 and the AP3 104 under control of the coordinator AP the use of some of the bandwidth granted by the TXOP), allocating, to each AP of the one or more identified APs, a corresponding portion of the frequency bandwidth for downlink (DL) transmissions during the TXOP (i.e. a single TXOP obtained by coordinator AP1 101 can be shared with AP2 103 and AP3 104 by allocating part of the available bandwidth to a coordinated AP), selecting a duration of the TXOP based at least in part on an amount or percentage of the frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session (i.e. a single TXOP may be obtained by the coordinator AP1 101, can be shared with AP2 103 and AP3 104 for establishing a coordinated access point transmission, the coordinator AP1 101 can grant a portion of bandwidth allocated by the TXOP to the coordinated access point AP2 103 and AP3 104 according to the TXOP duration and the TXOP bandwidth required for transmission session using the portion of the bandwidth), and outputting, to each AP of the one or more identified APs, information indicative of at least one of the selected TXOP duration or the corresponding portion of the frequency bandwidth allocated to the respective identified AP by the wireless communication device (i.e. a single TXOP obtained by the coordinator AP1 101 is outputted and shared with AP2 103 and/or AP3 104  and part of the available bandwidth is allocated to the coordinated APs which uses the remaining bandwidth to serve a wireless STA as the AP1 sends data frames 402 and 401 to STA1 and STA2, and STA1 and STA2 respond with corresponding ACK frames 404 and 403)”).
Seok et al. also disclose the following features: regarding claim 20, wherein outputting the information comprises transmitting, to each AP of the one or more identified APs, a frame indicating at least one of: a width and a location of the corresponding portion of the frequency bandwidth allocated by the first AP to the respective identified AP; a duration of the TXOP associated with the coordinated access point transmission session; or the number of spatial streams to be used by the respective identified AP for DL transmissions during the TXOP (Fig. 5, an exemplary data transmission timing diagram for performing a multi-AP frame exchange sequence in a wireless network for exchanging RTS/CTS frames according to embodiments of the present invention, see teachings in [0020 & 0059] summarized as “the coordinator wireless access point AP1 101 sending a frame 500 with granted bandwidth field 502 and granted TXOP duration field 501, wherein the granted TXOP duration 501 indicates the maximum TXOP duration that can be used by the coordinated AP2, and the granted bandwidth 502 indicates the maximum bandwidth that can be used by the coordinated AP2”); regarding claim 21, wherein the corresponding portions of the frequency bandwidth allocated by the first AP include one or more of resource units, a primary channel, or a secondary channel (Fig. 18, a flow chart of an exemplary sequence for coordinated multi-AP operation, see teachings in [0080-0085] summarized as “a primary channel switch is performed by the coordinated AP, when the coordinator AP allocates to the coordinated AP bandwidth that does not cover the coordinated AP's own primary channel, the coordinated AP can request to transfer to a temporary primary channel”).
Seok et al. is short of expressly teaching “identifying one or more other APs to participate with the first AP in a coordinated access point transmission session”.
Seok et al. also do not expressly disclose the following features: regarding claim 17, wherein execution of the processor-readable code for identifying the one or more other APs causes the first AP to perform operations further comprising: advertising the coordinated access point transmission session; receiving, from each AP of one or more nearby APs, a response indicating an intent to participate in the coordinated access point transmission session; and identifying the one or more APs participating in the coordinated access point transmission session based on the received responses.
Huang et al. disclose a method for master AP may establish the multi-AP group for coordinated downlink transmission with the following features: regarding claim 16, identifying one or more other APs to participate with the first AP in a coordinated access point transmission session (Fig. 5, illustrates a WLAN in accordance with some embodiments, see teachings in [0099, 0112 & 0151-0152] summarized as “identifying one or more other APs to participate with the first AP in a coordinated access point transmission session (i.e. master AP 502 may establish the multi-AP group 515 may include the master AP 502 and one or more other APs 502, and to establish the multi-AP group 515, the master AP 502 may transmit one or more messages to advertise the multi-AP group 515, exchange signaling with one or more of the other APs 502, wherein the signaling may include at least one message related to one of the other APs 502 joining the multi-AP group 515, and the master AP 502 may establish the multi-AP group 515 to enable usage of AP Trigger Frames (AP TFs) for coordination of resources to be used for downlink transmissions of the APs 502 of the multi-AP group 515, and the master AP 502 may transmit, to the APs 502 of the multi-AP group 515, an AP TF that indicates resources to be used by one or more of the APs 502 of the multi-AP group 515 for the downlink transmissions, and the resources may include one or more of: time resources, frequency resources, and spatial resources, wherein the master AP 520 may transmit the AP TF during a transmission opportunity (TXOP) obtained by the master AP 502, and the resources indicated by the AP TF are to be used, during the TXOP, and a Multi-AP group 1210 (fig. 12) which may need assignment of AP ID to be used in a Trigger frame (layer 2 control frame) to identify the coordinated AP 1214 in a multi-AP group 1210, and the coordinated AP 1214 in a Multi-AP group 1210 needs to advertise Multi-AP group 1210 information to associated STAs 1216 to facilitate Trigger frame operation)”).
Huang et al. also disclose the following features: regarding claim 17, wherein execution of the processor-readable code for identifying the one or more other APs causes the first AP to perform operations further comprising: advertising the coordinated access point transmission session; receiving, from each AP of one or more nearby APs, a response indicating an intent to participate in the coordinated access point transmission session; and identifying the one or more APs participating in the coordinated access point transmission session based on the received responses (Fig. 5, illustrates a WLAN in accordance with some embodiments, see teachings in [0099 & 0113] summarized as “master AP 502 may establish the multi-AP group 515 which may include the master AP 502 and one or more other APs 502, and to establish the multi-AP group 515, the master AP 502 may: transmit one or more messages to advertise the multi-AP group 515, exchange signaling with one or more of the other APs 502, wherein the signaling may include at least one message related to one of the other APs 502 joining the multi-AP group 515, wherein the master AP 502 may establish the multi-AP group 515 to enable usage of AP Trigger Frames (AP TFs) for coordination of resources to be used for downlink transmissions of the APs 502 of the multi-AP group 515, and the signaling exchanged to establish the multi-AP group 515 may include one or more of a join request message from one of the other APs 502, a join response message from the master AP 502, , the master AP 502 may encode the join response message to indicate an AP identifier (AP ID) assigned to the AP 502 from which a join request message was received”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seok et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of identifying other APs to participate with the first AP in a coordinated access point transmission session. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2020/0245352 A1) in view of Huang et al. (US 20200045555 A1) as applied to claims 1 and 16 above, and further in view of Huang et al. (US 2021/0409958 A1).

Seok et al. and Huang et al. (555) disclose the claimed limitations as described in paragraph 6 above. Seok et al. and Huang et al. (555) do not expressly disclose the following features: regarding claim 7, wherein the frames solicit the one or more identified APs to advertise their allocated portions of the frequency bandwidth; regarding claim 22, wherein the frames solicit the one or more identified APs to advertise their allocated portions of the frequency bandwidth.
Huang et al. (958) disclose methods and apparatus for grouping of access points and to enable coordination of downlink transmissions with the following features: regarding claim 7, wherein the frames solicit the one or more identified APs to advertise their allocated portions of the frequency bandwidth (Fig. 5, illustrates a WLAN in accordance with some embodiments, see teachings in [0144 & claim 2] summarized as “an AP Trigger Frame that can be sent by one controlling AP 502 to regulate the simultaneous transmission of other coordinated APs 502, and when operating as part of the multi-AP group, the processing circuitry is to configure the AP station to: advertise the multi-AP group by encoding capability information for transmission in a beacon frame, obtain a transmission opportunity (TXOP) for transmission of a trigger frame on one of the multiple links; transmit the trigger frame (TF) during the TXOP to solicit PPDUs for simultaneous transmission by more than one of the STAs of the multi-STA group”); regarding claim 22, wherein the frames solicit the one or more identified APs to advertise their allocated portions of the frequency bandwidth (Fig. 5, illustrates a WLAN in accordance with some embodiments, see teachings in [0144 & claim 2] summarized as “an AP Trigger Frame that can be sent by one controlling AP 502 to regulate the simultaneous transmission of other coordinated APs 502, and when operating as part of the multi-AP group, the processing circuitry is to configure the AP station to: advertise the multi-AP group by encoding capability information for transmission in a beacon frame, obtain a transmission opportunity (TXOP) for transmission of a trigger frame on one of the multiple links; transmit the trigger frame (TF) during the TXOP to solicit PPDUs for simultaneous transmission by more than one of the STAs of the multi-STA group”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seok et al. with Huang et al. (555) by using the features as taught by Huang et al. (958) in order to provide a more effective and efficient system that is capable of sending frames solicit the identified APs to advertise their allocated portions of the frequency bandwidth. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 8 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2020/0245352 A1) in view of Huang et al. (US 20200045555 A1) as applied to claims 1 and 16 above, and further in view of Kim et al. (US 2016/0360528 A1).

Seok et al. and Huang et al. disclose the claimed limitations as described in paragraph 6 above. Seok et al. and Huang et al. do not expressly disclose the following features: regarding claim 8, further comprising transmitting DL data on a portion of the frequency bandwidth reserved for the first AP concurrently with the transmissions of DL data from the one or more identified APs on their respective allocated portions of the frequency bandwidth; regarding claim 23, wherein execution of the processor-readable code causes the first AP to perform operations further comprising transmitting DL data on a portion of the frequency bandwidth reserved for the first AP concurrently with the transmissions of DL data from the one or more identified APs on their respective allocated portions of the frequency bandwidth.
Kim disclose a method and an apparatus for transmitting a frame a wireless local area network with the following features: regarding claim 8, further comprising transmitting DL data on a portion of the frequency bandwidth reserved for the first AP concurrently with the transmissions of DL data from the one or more identified APs on their respective allocated portions of the frequency bandwidth (Fig. 5, a conceptual view illustrating a medium protection method in OFDMA-based communication in a WLAN according to an embodiment of the present invention, see teachings in [0074 & 0093] summarized as “an AP performs medium protection based on an RTS frame 500 and a CTS frame 510 and transmits downlink data 515, 525, and 535 respectively to a plurality of STAs based on DL MU OFDMA transmission, in which channels allocated to the respective STAs for transmission of the downlink data 515, 525, and 535 have different bandwidths”); regarding claim 23, wherein execution of the processor-readable code causes the first AP to perform operations further comprising transmitting DL data on a portion of the frequency bandwidth reserved for the first AP concurrently with the transmissions of DL data from the one or more identified APs on their respective allocated portions of the frequency bandwidth (Fig. 5, a conceptual view illustrating a medium protection method in OFDMA-based communication in a WLAN according to an embodiment of the present invention, see teachings in [0074 & 0093] summarized as “an AP performs medium protection based on an RTS frame 500 and a CTS frame 510 and transmits downlink data 515, 525, and 535 respectively to a plurality of STAs based on DL MU OFDMA transmission, in which channels allocated to the respective STAs for transmission of the downlink data 515, 525, and 535 have different bandwidths”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seok et al. with Huang et al. by using the features as taught by Kim et al. in order to provide a more effective and efficient system that is capable of transmitting DL data on a portion of the frequency bandwidth reserved for the first AP concurrently with the transmissions of DL data. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2020/0245352 A1) in view of Huang et al. (US 20200045555 A1) as applied to claims 1 and 16 above, and further in view of Amini et al. (US 2015/0098377 A1).

Seok et al. and Huang et al. disclose the claimed limitations as described in paragraph 6 above. Seok et al. and Huang et al. do not expressly disclose the following features: regarding claim 9, further comprising temporally aligning DL transmissions from the first AP with DL transmissions from the one or more identified APs; regarding claim 24, wherein execution of the processor-readable code causes the first AP to perform operations further comprising temporally aligning DL transmissions from the first AP with DL transmissions from the one or more identified APs.
Amini et al. disclose a wireless router or residential gateway to distinguish power-sensitive wireless sensors with the following features: regarding claim 9, further comprising temporally aligning DL transmissions from the first AP with DL transmissions from the one or more identified APs (Fig. 5A, a timing diagram illustrating an example of synchronized operations of multiple radio circuits as coordinated by the coexistence controller in accordance with some embodiments, see teachings in [0078-0079] summarized as “coexistence mechanism can synchronize the transmitting and receiving operations to increase or maximize the total wireless network's throughput (TPUT) or bandwidth, and the coexistence mechanism can align the downlink packet transmissions (or receiving operations) of a number of selected wireless network (WLAN) circuits operating on different channels in the same frequency band for synchronized operations”); regarding claim 24, wherein execution of the processor-readable code causes the first AP to perform operations further comprising temporally aligning DL transmissions from the first AP with DL transmissions from the one or more identified APs (Fig. 5A, a timing diagram illustrating an example of synchronized operations of multiple radio circuits as coordinated by the coexistence controller in accordance with some embodiments, see teachings in [0078-0079] summarized as “coexistence mechanism can synchronize the transmitting and receiving operations to increase or maximize the total wireless network's throughput (TPUT) or bandwidth, and the coexistence mechanism can align the downlink packet transmissions (or receiving operations) of a number of selected wireless network (WLAN) circuits operating on different channels in the same frequency band for synchronized operations”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seok et al. with Huang et al. by using the features as taught by Amini et al. in order to provide a more effective and efficient system that is capable of aligning DL transmissions from the first AP with DL transmissions. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2020/0245352 A1) in view of Huang et al. (US 20200045555 A1) as applied to claims 1 and 16 above, and further in view of Zhou et al. (US 2018/0103390 A1).

Seok et al. and Huang et al. disclose the claimed limitations as described in paragraph 6 above. Seok et al. and Huang et al. do not expressly disclose the following features: regarding claim 12, wherein the selected TXOP duration is greater than a standard TXOP duration by a value proportional to the percentage or the amount; regarding claim 27, wherein the selected TXOP duration is greater than a standard TXOP duration by a value proportional to the percentage or the amount.
Zhou et al. disclose a method and apparatus for adaptation of EDCA parameters to ensure access by a wireless node with the following features: regarding claim 12, wherein the selected TXOP duration is greater than a standard TXOP duration by a value proportional to the percentage or the amount (Fig. 1, a block diagram conceptually illustrating a system in which various aspects of the method and apparatus for adaptation of EDCA parameters to ensure access by a wireless node may be described, see teachings in [0031 & 0060] summarized as “the TXOP Limit is set in a way such that higher priority AC frames obtain access to the medium for longer durations, and a zero value for TXOP means that only one frame can be transmitted during the TXOP, basically, the higher the priority of an AC, the smaller a value for AIFS, CWmin and CWmax, and the larger a value for TXOP Limit may be used for associated frames”); regarding claim 27, wherein the selected TXOP duration is greater than a standard TXOP duration by a value proportional to the percentage or the amount (Fig. 1, a block diagram conceptually illustrating a system in which various aspects of the method and apparatus for adaptation of EDCA parameters to ensure access by a wireless node may be described, see teachings in [0031 & 0060] summarized as “the TXOP Limit is set in a way such that higher priority AC frames obtain access to the medium for longer durations, and a zero value for TXOP means that only one frame can be transmitted during the TXOP, basically, the higher the priority of an AC, the smaller a value for AIFS, CWmin and CWmax, and the larger a value for TXOP Limit may be used for associated frames”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seok et al. with Huang et al. by using the features as taught by Zhou et al. in order to provide a more effective and efficient system that is capable of selecting TXOP duration is greater than a standard TXOP duration. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2020/0245352 A1) in view of Huang et al. (US 20200045555 A1) as applied to claims 1 and 16 above, and further in view of Chu et al. (US 20160323849 A1).

Seok et al. and Huang et al. disclose the claimed limitations as described in paragraph 6 above. Seok et al. and Huang et al. do not expressly disclose the following features: regarding claim 13, further comprising adjusting the TXOP duration based on increases or decreases in the percentage or amount of the frequency bandwidth that is allocated to the one or more identified APs for one or more subsequent coordinated access point transmission sessions;
Chu et al. disclose a wireless local area networks that utilize orthogonal frequency division multiplexing with the following features: regarding claim 13, further comprising adjusting the TXOP duration based on increases or decreases in the percentage or amount of the frequency bandwidth that is allocated to the one or more identified APs for one or more subsequent coordinated access point transmission sessions (Fig. 2, a diagram of an example transmission sequence in a WLAN, according to an embodiment, see teachings in [0035 & 0049] summarized as “if the bandwidth of the transferred TXOP 203 is the same as or narrower than the bandwidth of the original TXOP 201, then the AP transmits a data unit (trigger frame 206) that initiates the transferred TXOP 203, upon expiration of a relatively shorter time interval after transmitting a data unit (CTS frame 204) that ends the original TXOP 201, as compared to a relatively longer time interval if the bandwidth of the transferred TXOP 203 is wider than the bandwidth of the original TXOP 201”); regarding claim 28, wherein execution of the processor-readable code causes the first AP to perform operations further comprising adjusting the TXOP duration based on increases or decreases in the percentage or amount of the frequency bandwidth that is allocated to the one or more identified APs for one or more subsequent coordinated access point transmission sessions (Fig. 2, a diagram of an example transmission sequence in a WLAN, according to an embodiment, see teachings in [0035 & 0049] summarized as “if the bandwidth of the transferred TXOP 203 is the same as or narrower than the bandwidth of the original TXOP 201, then the AP transmits a data unit (trigger frame 206) that initiates the transferred TXOP 203, upon expiration of a relatively shorter time interval after transmitting a data unit (CTS frame 204) that ends the original TXOP 201, as compared to a relatively longer time interval if the bandwidth of the transferred TXOP 203 is wider than the bandwidth of the original TXOP 201”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seok et al. with Huang et al. by using the features as taught by Chu et al. in order to provide a more effective and efficient system that is capable of adjusting the TXOP duration based on increases or decreases in the percentage or amount of the frequency bandwidth. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 3-4, 10-11, 14-15, 18-19, 25-26 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant states in remarks “As an initial matter, Applicant's claim 1 recites "selecting a duration of the TXOP for the coordinated access point transmission session based at least in part on an amount or percentage of the first AP's frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session" (emphasis added). However, as indicated above, the Examiner does not appear to equate any portion of Seok with the key feature "based at least in part on an amount or percentage of the first AP's frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session" recited in claim 1. Instead, the Examiner simply notes that Seok describes "a wireless network 100 comprising of a coordinator AP1 101 that coordinates the wireless transmissions AP2 103 and AP3 104 being recognized as coordinated access points by the coordinator AP1 101." As such, the Examiner has disregarded a key feature expressly recited in Applicant's claim 1, and therefore has not made a proper prima facie rejection of claim 1 under 35 U.S.C. § 103.
Examiner respectfully disagrees. Seok teaches the claimed limitations “selecting a duration of the TXOP for the coordinated access point transmission session based at least in part on an amount or percentage of the first AP's frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session”. The prior art teaches that a wireless network 100 (fig.1) including a coordinator AP1 101 performing a method for coordinating transmissions with coordinated access points AP2 103 and AP3 104. The coordinator AP1 101 first  obtains a single TXOP duration and then signaling the coordinated access points AP2 103 and AP3 104 for granting a portion of a bandwidth with respective selected TXOP durations required by the coordinated access points AP2 103 and AP3 104 for using the portion of the bandwidth [0020 & 0079].

The applicant states in the remarks “however, there is no mention of "an amount or percentage of the first AP's frequency bandwidth that is allocated to the one or more identified APs"-much less selecting the TXOP duration for the coordinated access point transmission session responsive to the "amount or percentage of the first AP's frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session, as recited in claim 1. Nor has the Examiner identified any such language in Seok. As such, Seok fails to disclose "selecting a duration of the TXOP for the coordinated access point transmission session based at least in part on an amount or percentage of the first AP's frequency bandwidth that is allocated to the one or more identified APs for the coordinated access point transmission session," as recited in Applicant's claim 1”. 
The examiner respectfully disagrees. As explained above Seok teaches the claimed limitations. The prior art teaches: (a) “an amount of the bandwidth allocated to the coordinated access points being identified as AP2 103 and AP3 104, and (b) selecting the TXOP duration for coordinated access point AP 102 103 and AP3 104 based on amount of bandwidth allocated to the coordinated access points identified as AP2 103 and AP3 104 for the coordinated access point transmission session. 

The applicant states in the remarks “claims 2-15 depend, directly or indirectly, from claim 1, and are therefore patentable over the cited references for at least the same reasons as claim 1”. 
The examiner respectfully disagrees. Since the rejection of the independent claim 1, as explained above, is maintained the dependent claims 2-15 will also be remained rejected.

The applicant states in the remarks “applicant's independent claim 16 recites features similar to those recited in independent claim 1, and therefore independent claim 16 is patentable over the cited references for reasons similar to those discussed above with respect to independent claim 1”.
The examiner respectfully disagrees. Since the rejection of the independent claim 1, as explained above, is maintained, the similar independent claim 16 will also be remained rejected.

The applicant states in the remarks “claims 17-30 depend, directly or indirectly, from independent claim 16, and are therefore patentable over the cited references for at least the same reasons as independent claim 16”. 
The examiner respectfully disagrees. Since the rejection of the independent claim 16, as explained above, is maintained the dependent claims 17-30  will also be remained rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473